Citation Nr: 1440677	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.    


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to December 1970 and from August 1972 to August 1973.  He died in February 2010.  The appellant is seeking to be recognized as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The case was subsequently transferred to the Regional Office (RO) in St. Louis, Missouri. 

The Board remanded the appeal in April 2013 for further development.  The case has since been returned to the Board for appellate review.  The Veteran's representative subsequently submitted an informal hearing presentation in September 2014.

A review of the Virtual VA paperless claims processing system reveals additional statements from the appellant and other lay witnesses that have been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in April 1977.

2.  The Veteran and the appellant began living separately sometime in the late 1970s or early 1980s.  Neither the Veteran nor the appellant ever filed for a formal divorce.  

3.  The Veteran died in February 2010 due to accidental acute drug intoxication (cocaine and ethanol).  

4.  The weight of the evidence shows that the appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran; their separation is not shown to have been procured by, or due solely to the misconduct of, the Veteran.  Their separation is not shown to have been by mutual consent for purposes of convenience, health, business, or any other reason that did not show intent on the part of appellant to desert the Veteran.
 

CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102, 3.159 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the appellant's claim for VA death benefits.  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the appellant should also be advised that an effective date will be assigned if death benefits are awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the death benefits issue in this case was satisfied by a letter sent to the appellant in October 2010.  This letter was tailored to the background and circumstances of the appellant's case.  This letter also included a questionnaire for purposes of eliciting information as to whether there was continuous cohabitation during the alleged marriage of the appellant to the Veteran.

Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for each issue prior to the July 2011 decision on appeal.  Thus, there is no timing error.   

Accordingly, the appellant has received all required notice in this case for the issue on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the appellant.  By her statements, she clearly understands what is required to establish continuous cohabitation during a marriage and what is required to gain recognition as the Veteran's surviving spouse.  

With respect to the duty to assist, the RO has secured the all of the Veteran's relevant treatment records, as well as a lay statement from the Veteran's mother, L.L.S., (initials used to protect privacy), concerning her understanding of the circumstances surrounding the Veteran's marriage and separation with the appellant.  The RO also sent several letters to the Jackson County Courthouse to secure any possible divorce decree for the Veteran and appellant's marriage.  These requests yielded a negative response from the Jackson County Courthouse.  For her part, the appellant has submitted personal statements, Congressional letters, Social Security Administration (SSA) documents, a marriage certificate, a death certificate for the Veteran, lay statements from A.S. (her daughter), and E.B. (a bridesmaid at her wedding to the Veteran in 1977), and other documentation.  The appellant has not identified any additional, outstanding evidence that is relevant to his death benefits claim being decided herein.  
	
With regard to the previous April 2013 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO obtained an August 2013 lay statement from the Veteran's mother, L.L.S., concerning her understanding of the circumstances surrounding the Veteran's marriage and separation with the appellant.  As such, the RO has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.   


II.  Background Facts 

From October 1969 to October 1974, the Veteran was married to C.W.  Their marriage ended in divorce.  See October 1974 divorce certificate.  

In April 1977, the Veteran married the appellant, A.S.  See February 2010 affidavit of marriage; June 1993 certificate of lost marriage license.  

In December 1978, the Veteran and the appellant had one child, A.S.  See December 1978 birth certificate.  

In 1978 or 1979, the Veteran and the appellant informally separated and no longer lived together under the same roof.  The Veteran moved to California and took their daughter A.S.  However, it does not appear that a formal divorce ever occurred between the Veteran and the appellant.  See December 2010 negative response from Jackson County Courthouse.  

After his informal separation from the appellant in 1978/1979, the Veteran remarried other women on multiple occasions (he claimed five marriages in total), but he never formally divorced the appellant.  

In 1979 or 1980, a short time into his separation with the appellant, the Veteran married J.R.  However, J.R. died in a car accident sometime between 1987 and 1989.  See March 1989 Veteran's claim; December 1991 VA hospitalization report.
  
From March 1992 to December 2006, the Veteran was married to another woman, J.P.  However, the Veteran and J.P. separated a short time into their marriage in July 1994.  See March 1992 marriage license; December 2006 judgment of divorce.   

In February 2010, the Veteran died due to accidental acute drug intoxication (cocaine and ethanol).  See February 2010 death certificate.  

In February 2010, the appellant filed a claim for DIC benefits.  See February 2010 and July 2010 DIC claims.  


III.  Laws and Analysis

The appellant (A.S.) contends that she and the Veteran remained legally married for VA purposes for 33 years from 1977 until his death in 2010.  The appellant believes that she is exempt from the requirement of continuous cohabitation because their separation in the late 1970s was due to the misconduct of the Veteran without fault on her part.  She maintains that his service-connected posttraumatic stress disorder (PTSD) made the marriage intolerable due to his alcohol abuse, drug abuse, womanizing, and domestic violence against her.  She feared for her safety and that of her daughter due to his threats on her life.  (The Veteran was assigned a permanent and total 100 percent disability rating for service-connected PTSD effective from December 1991).  The appellant also claims the Veteran abandoned both her and her daughter personally and financially.  Regardless, she indicates that she never intended to formally end the marriage or to desert the Veteran.  She states that they always loved each other and remained in touch.  She maintains that she has never remarried and that she received SSA survivor benefits as the Veteran's widow.  See February 2010 and July 2010 DIC claims; July 2010 NOD; August 2012 VA Form 9; July 2010, November 2010, June 2011, October 2012, January 2013 appellant statements.  

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2013); 38 C.F.R. § 3.5(a)(1) (2013).  Death pension is available to the "surviving spouse" of a veteran because of his nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.3 (2013).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2013); 38 C.F.R. § 3.1000(a), (d) (2013).

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2013).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the Veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2013).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2013).  

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, separation by mutual consent would constitute desertion if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.     

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

There is no dispute that the appellant had a valid marriage to the Veteran when they married in April 1977 and that no formal divorce was secured.  There is also no dispute that the Veteran was not legally married to any other woman at the time of his death in 2010 and that the appellant did not remarry.  However, in this case, the central issue is whether the appellant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b).  The appellant has stated that she did not intend to permanently end the marriage or desert the Veteran.  Therefore, she contends she should be recognized as the "surviving spouse" of the Veteran pursuant to VA law and regulation.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The claimant's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the statements of the purported surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  On a similar note, the VA Adjudication Procedure Manual indicates that, if there is conflicting evidence, the RO may ask relatives of the veteran to furnish statements concerning their understanding of the circumstances surrounding the Veteran's marriage and any separation for purposes of establishing continuous cohabitation.  See M21-1MR, Part III, Subpart iii, Chapter 5, Section E, Topic 25, Block f (August 29, 2011).

Upon review of the evidence of record, the appellant has not established by a preponderance of the evidence that her marriage to the Veteran met the continuous cohabitation requirement of 38 C.F.R. § 3.50(b)(1).  The most probative evidence of record reveals that the appellant and the Veteran were living apart at the time of the Veteran's death and were estranged for over 33 years due to marital discord.  Although their separation was by mutual consent, they were not living apart for purposes of convenience, health, business, or any other reason, aside from marital discord.  The most credible evidence indicates that the appellant communicated her intent to end the marriage, and she did not intend to reconcile with the Veteran, despite her recent allegations to the contrary.  The separation was due to the fault of both the Veteran and the appellant, rather than the Veteran alone.  The statements of the appellant as to the reason for the separation cannot be accepted [i.e., as credible] because there exists substantial contradictory information.  The following evidence of record contradicts or weighs against the statements of the appellant on the issue of continuous cohabitation under 38 C.F.R. § 3.53(b). 

In a January 1995 statement in which the appellant was attempting to secure apportionment benefits for their daughter, the appellant stated that she could not get a divorce from the Veteran, "which I want very much."  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation. However, certain conduct subsequent to the time of separation may also be relevant Gregory, 5 Vet. App. at 112.  This letter contradicts the appellant's later assertions that she never wanted to divorce or desert the Veteran.  Instead, she indicated a clear desire for divorce.  Personal interest may affect the credibility of the evidence.  Cartright, 2 Vet. App. at 25.  

In the same January 1995 statement, the appellant also noted that she had been separated from the Veteran for 14 years at that point, placing the separation around 1980 or 1981.  However, at the time she filed for benefits years later, in the February 2010 DIC application, the appellant asserted that she and the Veteran had only been separated for the "last 7 years," which would mean since 2002 or 2003.  Therefore, when attempting to secure VA benefits as a surviving spouse, she clearly made a contradictory statement as to when the separation occurred.  Moreover, various statements and documents from the Veteran confirmed that their separation occurred in the late 1970s or early 1980s and not in 2002 or 2003.  

In addition, the actions of the Veteran reveal that he and the appellant were not merely living apart for purposes of convenience, health, business, or any other reason.  38 C.F.R. § 3.53(b).  After his separation from the appellant in 1978/1979, the Veteran attempted to remarry other women on multiple occasions (he claimed five marriages in total).  In 1979 or 1980, a short time into his separation with the appellant, the Veteran married J.R., with whom he had several children.  However, J.R. died in a car accident sometime between 1987 and 1989.  See March 1989 Veteran's claim; December 1991 VA hospitalization report.  Furthermore, from March 1992 to December 2006, the Veteran attempted to marry another woman, J.P.  See March 1992 marriage license; December 2006 judgment of divorce.  The Veteran's actions provide some evidence that the continuity of the cohabitation between the Veteran and the appellant was clearly broken.  

Moreover, an August 2013 letter from the Veteran's mother, L.L.S., documents her understanding of the circumstances surrounding the Veteran's marriage and separation with the appellant.  See M21-1MR, Part III, Subpart iii, Chapter 5, Section E, Topic 25, Block f (August 29, 2011).  Her statement provides strong, contradictory evidence against the appellant's assertions regarding her lack of fault and her general conduct at the time of the separation from the Veteran.  The Veteran's mother wrote in August 2013 that, at the time of the appellant's separation from the Veteran, the appellant engaged in misconduct, including neglect of her family and home and severe drinking.  She also claimed that it was the appellant who abandoned their child and that the appellant let everyone know that "she did not want married life."  This evidence indicates that the appellant shared some fault for the separation and shows intent on the part of the appellant to desert the Veteran, such that continuity of the cohabitation was broken in the late 1970s or early 1980s.  See 38 C.F.R. § 3.53(b); Alpough, 490 F.3d at 1357.    

The Board acknowledges certain evidence submitted on behalf of the appellant's claim for recognition as a surviving spouse.  Specifically, she has submitted a November 2010 lay statement from E.B., the bridesmaid at the appellant's wedding to the Veteran in 1977.  E.B. confirmed that the Veteran was emotionally and physically abusive during his marriage to the appellant.  On this matter, the Veteran himself admitted that he committed domestic violence against all five of his wives.  See e.g., April 1992 VA inpatient record.  The claims folder also contains various records confirming that he was incarcerated for domestic violence against several of his wives.  The Board does not dispute that the evidence of record establishes misconduct on the part of the Veteran during his marriage with the appellant.  Regardless, as discussed above, this does not alter the fact that there also appears to have been fault on the part of the appellant.  

The Board has also considered a November 2010 lay statement submitted by the appellant and the Veteran's only daughter, A.S.  She relates what the appellant, her mother, told her regarding the separation with the Veteran.  However, at the time of the separation in the late 1970s, A.S. was still an infant (she was born in December 1978), and thus, could not have personally remembered her interactions with her mother and father at that time.  A.S. is competent and credible in her description of her father's latter struggles with PTSD, alcohol abuse, and drug abuse; however, that fact is not in dispute here.  

The Board has also has taken into consideration that a March 2011 letter from the SSA verifies that the appellant was awarded a death benefit payment, presumably as a result of recognition as the Veteran's widow for SSA purposes.  However, VA's laws differ from the SSA's laws regarding the criteria for recognition as a surviving spouse.  For example, although SSA may provide the appellant with benefits based on the length of her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.  In short, even though there are similarities between the SSA and VA disability benefit systems, there also are significant differences between them, and SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  The Board's actions are bound by the applicable law and regulations as written, and the Board has no power to grant benefits not authorized by VA law.  38 U.S.C.A. § 7104(c).

As the Veteran and the appellant did not cohabit continuously and were not cohabiting at the time of his death, and as there is no probative evidence that the Veteran and the appellant's separation falls into one of the exceptions to continuous cohabitation, the Board finds that the appellant cannot be considered to have met the requirements to establish that she is the Veteran's surviving spouse.  38 C.F.R. §§ 3.50, 3.53.  Therefore, the preponderance of the evidence is against the claim, and the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Simply stated, she does not have standing to pursue VA death benefits.  


ORDER

The appellant's recognition as the surviving spouse of the Veteran for purposes of VA death benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


